EDGERTON, Circuit Judge.
Petitioners seek review of the Federal Power Commission’s opinion and order of July 31, 1959, and its order of September 18, 1959, granting certificates of public convenience and necessity under § 7(c) of the Natural Gas Act, 52 Stat. 825, as amended, 15 U.S.C.A. 717f(c). The orders authorize Northern Natural Gas Company to extend its pipelines and bring natural gas service to more than 300 communities in Nebraska, South Dakota, Iowa, Illinois, Wisconsin, and Minnesota. 22 FPC 164, 523.
Petitioners are local gas distributors that buy from Northern. They object to the Commission’s orders because, on the basis of the rates now charged Northern’s customers, the new service will not yield to Northern in the first three years as high a percentage of profit as the present service, and may therefore tend to keep up the rates which petitioners pay to Northern.
 The various parts of a public utility’s system need not and cannot be equally profitable. Puget Sound Traction, Light & Power Co. v. Reynolds, 244 U.S. 574, 581, 37 S.Ct. 705, 61 L.Ed. 1325. The record supports the Commission’s finding that Northern’s project will be economically “feasible particularly after * * * provisions * * * for customers who may not pay their proper share of Northern’s cost of service.” Service on certain lines is authorized only on condition that the distributors on those lines make certain contributions to initial costs. The record also supports the Commission’s conclusion that the new service is required by the public convenience and necessity. The Commission properly weighed the interests that will be served against those that will be injured and did not strike an arbitrary balance. Cf. Democrat Printing Co. v. Federal Communications Commission, 91 U.S.App.D.C. 72, 202 F.2d 298.
Affirmed.